 


110 HRES 52 EH: Paying tribute to Reverend Waitstill Sharp and Martha Sharp for their recognition by the Yad Vashem Holocaust Martyrs’ and Heroes’ Remembrance Authority as Righteous Among the Nations for their heroic efforts to save Jews during the Holocaust.
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 52 
In the House of Representatives, U. S.,

January 22, 2007
 
RESOLUTION 
Paying tribute to Reverend Waitstill Sharp and Martha Sharp for their recognition by the Yad Vashem Holocaust Martyrs’ and Heroes’ Remembrance Authority as Righteous Among the Nations for their heroic efforts to save Jews during the Holocaust. 
 
 
Whereas, on June 13, 2006, the Yad Vashem Holocaust Martyrs’ and Heroes’ Remembrance Authority in Israel, an organization dedicated to preserving the memory of Holocaust victims, honored the Reverend Waitstill Sharp, and his wife, Martha Sharp, posthumously as Righteous Among the Nations for risking their lives to save Jews during the Holocaust; 
Whereas the Sharps had to leave their 2-year-old daughter and 6-year-old son in the care of family and congregants in Wellesley, Massachusetts, to answer a call from leaders of the American Unitarian Association to go to Czechoslovakia in February 1939 to provide humanitarian assistance for the tens of thousands of refugees crowding into Prague; 
Whereas Martha Sharp was a social worker trained at the Jane Addams Hull House, a community service organization in Chicago, Illinois, and the Reverend Waitstill Sharp was a Harvard-educated lawyer and a Sunday school teacher who was inspired to become a Unitarian minister; 
Whereas, after their arrival in Czechoslovakia, the Sharps immediately grasped that they needed not only to help feed refugees, but also to assist Jews and opponents of the Nazi regime escape to safety elsewhere in Europe; 
Whereas the Sharps refused to leave Prague when, in March 1939, a month after the Sharps’ arrival, the Nazis occupied Czechoslovakia, making the Sharps' work more urgent, more complicated, and more dangerous; 
Whereas the Sharps insisted on continuing their life-saving mission by working out of private residences even after April 1939, when the Nazis ransacked the office of the Unitarian mission in Prague and threw the furniture into the street; 
Whereas the Sharps repeatedly risked their own safety to exit and re-enter Nazi-occupied Czechoslovakia, crisscrossed Europe to obtain the travel documents necessary to help Jews and opponents of the Nazi regime escape Czechoslovakia, and even escorted some refugees by train through Germany to the United Kingdom; 
Whereas the Sharps were determined to complete their 6-month mission, even after warnings that the Gestapo was searching for them; 
Whereas the Sharps stayed in Czechoslovakia until August 30, 1939, 1 day before Gestapo agents came to arrest Martha Sharp, who had become known for her boldness at evading Nazi rules restricting travel; 
Whereas, upon the Sharps’ return in 1940 to their family and the Wellesley Hills Unitarian Church in Massachusetts, their report to the American Unitarian Association about the imminent danger posed by the Nazis to refugees across Europe led to the Sharps being asked to establish a similar operation in France under the newly founded Unitarian Service Committee; 
Whereas the Sharps returned to Europe in 1940 fully aware of the Nazi terror they would face; 
Whereas the Sharps had a special interest in saving refugee children, as well as artists, intellectuals, and political dissidents, and the Sharps and the Unitarian colleagues who followed in their footsteps set up systems and escape routes that functioned throughout World War II to assist approximately 2,000 men, women, and children to gain freedom; 
Whereas the famous Jewish novelist, Lion Feuchtwanger, who was one of the first Germans to have his citizenship revoked after Hitler came to power and whose name topped the Gestapo’s Surrender on Demand list, was one of the first people the Sharps helped in a dramatic and dangerous escape from France; 
Whereas Eva Rosemarie Feigl, who was 14 in December 1940 when Martha Sharp helped her and 28 other children reach safety in the United States, provided eye-witness testimony that enabled the Yad Vashem Holocaust Martyrs’ and Heroes’ Remembrance Authority in Jerusalem, Israel, to honor the Sharps as Righteous Among the Nations; 
Whereas, when the Sharps’ plans to set up the first office of the newly formed Unitarian Service Committee in Paris, France, failed as a result of the Nazi occupation of France, the Sharps instead established an operation in neutral Portugal, where throughout World War II Lisbon remained the last hope for refugees seeking safe passage out of Nazi-occupied territory; 
Whereas the Sharps recognized that they were dependent upon a much larger circle of friends and colleagues who made their heroism possible, such as the people who cared for the Sharps’ children, the members of the congregation in Wellesley, Massachusetts, who maintained the Wellesley Hills Unitarian Church in the Sharps’ absence, ordinary Unitarians who financed their cause, ministers across the United States who urged their congregations to become sponsors for refugees, and secretaries who volunteered in Europe and the United States to maintain thousands of case files for refugees; 
Whereas the Sharps’ efforts resulted not only in the rescue of thousands of people, but in the creation of what is now known as the Unitarian Universalist Service Committee, an institution that multiplied the number of rescues a thousand-fold in the years that followed; 
Whereas, at the Yad Vashem ceremony that honored the Sharps as Righteous Among the Nations on June 13, 2006, in Israel, officials specifically recognized the Sharps’ courage in going into the heart of Europe when World War II was unfolding and many people were fleeing; 
Whereas Martha Sharp was the first American woman to be named Righteous Among the Nations, and the Reverend Waitstill Sharp and Martha Sharp were only the second and third individuals named Righteous Among the Nations who were United States citizens at the time they performed the deeds for which they were honored; 
Whereas the Sharps’ daughter, Martha Sharp Joukowsky, accepted the Yad Vashem honor on behalf of her parents and remarked that they were modest and ordinary people, who responded to the suffering and needs around them … as they would have expected everyone to do in a similar situation; 
Whereas Martha Sharp Joukowsky added that the honor given to her parents is also about the unseen efforts of a much wider circle of people who made their work possible and that it is the kind of network that is needed again today to stop the slow genocide in Darfur; 
Whereas Martha Sharp Joukowsky concluded her remarks by saying, Let this celebration about my parents stand as a call to action; 
Whereas September 9, 2006, marks the second anniversary of the United States Government declaring the violence in Darfur, Sudan, to be genocide; and 
Whereas the Sharps deserve honor for their example and for helping to found an institution, the Unitarian Universalist Service Committee, that today carries on their work in distant corners of the world and asks for the Righteous Among the Nations to help save Darfur now: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Reverend Waitstill Sharp and Martha Sharp as genuine American heroes; 
(2)pays tribute to the Reverend Waitstill Sharp and Martha Sharp for having their names added to the Wall of Rescuers in the permanent exhibition of the United States Holocaust Memorial Museum on September 14, 2006; 
(3)commends the organization founded to support the Sharps’ work, the Unitarian Universalist Service Committee, for its efforts to rescue Jews and opponents of the Nazi regime in Europe from 1939 to 1945 and for carrying on the Sharps’ legacy by working to save the lives of the people of Darfur, Sudan, and to protect human rights worldwide; and 
(4)requests the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Joukowsky family of Providence, Rhode Island, the direct descendants of the Reverend Waitstill Sharp and Martha Sharp, and to the Unitarian Universalist Service Committee of Cambridge, Massachusetts. 
 
Karen L. Haas,Clerk.
